Citation Nr: 0736571	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  99-23 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating in excess of 50 percent 
for schizoaffective disorder, formerly diagnosed as 
dysthymia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel






INTRODUCTION

The veteran served on active duty from August 1976 to 
November 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran a disability rating in excess 
of 50 percent for a psychiatric disability.  The veteran 
subsequently initiated and perfected an appeal of this 
determination.  

The veteran's claim was initially presented to the Board in 
January 2001, at which time it was remanded for additional 
development.  After the appeal was returned to the Board, an 
increased rating was denied within a February 2003 Board 
decision.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court), 
and in a September 2003 Order, the Court vacated the Board's 
decision, remanding it back to the Board for further 
consideration in light of the parties' Joint Motion for 
Remand (Joint Motion).  

Thereafter, the Board remanded the appellant's claim to the 
RO in April 2004 for additional development.  Upon completion 
of that development, the claim was once again before the 
Board for appellate review.  The Board denied the veteran's 
claim in a May 2005 rating decision, and that decision was 
again appealed to the Court.  In an October 2005 Order, the 
Court vacated the Board's decision and remanded the claim 
back again to the Board with instructions that it 
readjudicate the claim in accordance with the parties' latest 
Joint Motion.  In June 2006, the Board subsequently remanded 
the claim to the RO for additional development.  As such, the 
claim is once again before the Board for appellate review.  

This case has been advanced on the Board's docket due to 
financial hardship of the appellant.  38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. § 20.900(c) (2006).  




FINDING OF FACT

The veteran's schizoaffective disorder, formerly diagnosed as 
dysthymia, results in total social and occupational 
impairment due to such symptoms as racing and tangential 
thoughts, paranoid ideation, hostility toward close 
relations, and neglect of personal hygiene.  


CONCLUSION OF LAW

The criteria for the award of a 100 percent disability rating 
for the veteran's schizoaffective disorder, formerly 
diagnosed as dysthymia, have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  To the extent there 
may be any deficiency of notice or assistance, there is no 
prejudice to the appellant in proceeding with the issue on 
appeal given the favorable nature of the Board's decision 
with regard to the pending claim.  

The veteran was also sent a letter in January 2007 regarding 
the appropriate effective date to be assigned, and no further 
notice is required.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

The veteran seeks an increased rating for his schizoaffective 
disorder, formerly rated as dysthymia.  Disability 
evaluations are based upon the average impairment of earning 
capacity as contemplated by the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2006).  In order to evaluate the level of disability and 
any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (West 2002).  
However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In cases in which a reasonable doubt arises 
as to the appropriate degree of disability to be assigned, 
such doubt shall be resolved in favor of the veteran.  
38 C.F.R. § 4.3 (2006).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2006).  

Schizoaffective disorder is rated under the general schedule 
for psychiatric disabilities, which provides as follows:  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and, 
difficulty in establishing and maintaining effective work and 
social relationships.  

The rating criteria provide that a 70 percent rating be 
granted for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessive rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting), and; inability to establish and 
maintain effective relationships.  

A 100 percent rating is assigned when the evidence reflects 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance or minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9211 (2006).  

Upon receipt of the veteran's increased rating claim, a VA 
psychiatric examination was afforded him in August 1998.  
Review of his medical history noted two inpatient psychiatric 
hospitalizations at VA facilities since 1995, most recently 
in January 1998.  On both occasions, his condition 
deteriorated "significantly" during initial 
hospitalization, but improved with medication and counseling.  
Some drug and alcohol use was noted.  He had not worked in 
many years secondary to physical pain due to back and neck 
injuries from a motor vehicle accident, as well as his 
psychiatric symptoms.  Socially, the veteran had remarried 
since his last examination, and had a daughter with his 
current wife, along with a son from his prior marriage.  His 
current marriage was described as in "constant turmoil" and 
he was contemplating divorce, as he felt his wife was 
plotting against him.  His friends were mostly substance 
abusers, and he was on probation following a criminal 
conviction for property damage.  On objective examination the 
veteran was alert and oriented, neatly and casually dressed.  
His eye contact was fair but his attention and concentration 
were reduced.  His memory was low average and his 
intellectual functioning was within normal limits.  His mood 
was anxious, irritable, and depressed.  He denied 
hallucinations but the examiner noted some paranoid themes in 
the veteran's reporting.  He denied any suicidal thoughts or 
plans, but admitted to some homicidal thoughts.  The examiner 
found the veteran's competency to manage his own finances to 
be "questionable".  Dysthymic disorder was diagnosed, and a 
Global Assessment of Functioning (GAF) score of 45 was given.  
The Global Assessment of Functioning is a scale reflecting 
the subject's psychological, social, and occupational 
functioning.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  A 
GAF score of 50-41 is indicative of serious symptoms (e.g., 
suicidal ideation, severe obsessive rituals, frequent 
shoplifting), or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See American Psychiatric Association 
Diagnostic and Statistical Manual of Mental Disorders (4th. 
ed., 1994) (DSM-IV).  

Another series of VA psychiatric examinations was afforded 
the veteran in March 2001.  He was interviewed separately by 
two VA examiners who then discussed his case in tandem.  
Review of his medical history indicated psychiatric symptoms 
and substance abuse dating prior to service.  He also 
described a dysfunctional family situation while he was 
growing up, resulting in dislike for his parents.  Currently, 
he continued to live with his wife and daughter, but stated 
his relationship with his wife was rocky, and he was 
considering divorcing her.  He expressed significant hostile 
feelings toward her.  He also was not close to his siblings, 
one of which had psychiatric issues as well, according to the 
veteran.  He felt some of his siblings were out to get him or 
had cheated him out of his inheritance.  He had not been 
hospitalized secondary to his psychiatric disability since 
his last examination, but did receive intermittent outpatient 
treatment from VA.  However, he was noncompliant with the 
psychiatric medications recommended by his doctors.  He 
stated he was on probation but was vague about the details.  
On objective examination the veteran was alert to time, 
place, and person, but displayed grandiose and tangential 
tendencies.  His thought process was disorganized, and this 
thought content revolved around feelings of persecution by 
authorities and paranoia about his wife's actions.  His 
affect was elevated and irritable.  His speech was loud and 
pressured, and his psychomotor activity was accelerated.  He 
reported frequently restlessness, and occasionally went two 
to three days without sleep.  The veteran noted a prior 
history of recreational drug abuse, but said he had ceased 
all drugs but continued using alcohol.  He lacked insight and 
his judgment was poor.  He denied homicidal or suicidal 
thoughts or plans, but felt his wife may be wishing to kill 
him.  The examiner stated the veteran was capable of 
performing the activities of daily living, and was competent 
to manage his funds, although he was noted to squander much 
of his money on drugs, gambling, and other amusements.  The 
examiners felt a new diagnosis of schizoaffective disorder 
was in order, along with a personality disorder.  The 
veteran's GAF score secondary to his schizoaffective disorder 
alone was 60, and was 45 in light of all his medical 
problems.  A GAF of 51-60 indicates moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (few friends, conflicts with peers or co-
workers).  See American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM- IV) (4th 
Ed.).  

On Board remand in June 2006, the veteran was scheduled for a 
December 2006 VA examination.  He was interviewed in person 
and via the telephone that month by the examiner, and his 
claims folder was reviewed.  Subjectively, the veteran tended 
to minimize his psychiatric symptoms and instead emphasize 
his physical complaints, including significant spinal 
injuries which limited his mobility to walking relatively 
short distances.  However, the examiner noted the veteran 
tended to exhibit delusional grandiosity, claiming for 
example to have advised four U.S. presidents along with other 
exaggerated claims.  The veteran was noncompliant with 
psychiatric medications.  Objectively, the veteran exhibited 
a flight of ideas, possible loose associations, and 
tangentiality which required the examiner to frequently 
redirect the veteran.  Otherwise, his speech tended to become 
irrelevant and illogical.  His affect was bland and his mood 
was somewhat elevated.  His speech was hyperverbal and 
pressured but coherent.  He was alert and fully oriented.  
His insight was poor and his judgment was questionable.  He 
denied hallucinations, but his thought processes were 
obviously affected by delusions.  He denied homicidal or 
suicidal thoughts or plans.  The examiner noted the veteran 
appeared disheveled and had a significant body odor which 
made being in close proximity to him difficult.  A prior 
history of alcohol and drug abuse, claimed to be in remission 
by the veteran, was noted.  Schizoaffective disorder was 
diagnosed, and a GAF score of 45 was assigned.  The examiner 
also concluded the veteran's schizoaffective disorder 
prevented the veteran from working.  

The veteran's VA outpatient treatment records have also been 
obtained and reviewed.  The veteran frequently expressed 
anger at his wife, who he felt was cheating on him and 
plotting against him in various ways, including to kill him.  
A September 2001 clinical notation indicated the veteran 
became "loud and agitated" when discussing his wife, with 
rapid and pressured speech.  He spoke in an 
"uninterruptible" tirade about her, with disorganized 
thought content.  Some of his responses were irrelevant and 
incoherent.  He also claimed the ability to predict future 
events, such as the September 11, 2001, terrorist attacks.  
The examiner noted both paranoid and grandiose ideation.  On 
other occasions however, he was able to talk with care 
providers in a coherent and logical manner.  A March 2002 
clinical notation indicated the veteran had no current 
paranoid thoughts, and his only reported symptom at that time 
was anxiety.  He and his wife were in the process of 
separation, and they subsequently divorced.  His GAF score 
was 58 at that time.  By July 2003, he was again reporting 
paranoid thoughts regarding both his wife and people in his 
community, all of whom he felt were out to get him.  Some 
symptoms of anxiety were also reported by the veteran.  The 
veteran was hospitalized in February 2004 for investigation 
of chest pain, and was noted to talk to himself frequently.  
A March 2004 outpatient treatment note revealed the veteran's 
thoughts to be "racing and disorganized", and he was hard 
to keep on track.  In July 2004, a urine screen test was 
positive for recent marijuana use.  He was also noted to be 
inconsistent with his medications, including his blood 
pressure and other non-psychiatric medications.  A December 
2004 general medical notation described him as "unkempt and 
unclean", with odorous breath.  He was also quite talkative.  
In January 2005, he reported stress and anxiety, along with 
racing thoughts.  He continued to refuse all psychiatric 
medications except alprozolam.  

The veteran has also received private treatment for his 
psychiatric disability, although the veteran has declined to 
identify some of his private care providers.  However, a 
November 1999 statement was received from a counselor who had 
treated the veteran's wife.  The counselor stated that on 
visiting the home the veteran and his wife shared at the 
time, the veteran was frequently observed to be depressed, 
with low energy levels and high levels of agitation.  His 
personal hygiene also appeared neglected.  

After considering the totality of the record, the Board finds 
the evidence to be in relative equipoise regarding whether a 
total (100 percent) rating is warranted.  While the veteran 
does not display many of the symptoms listed in the 
diagnostic criteria for such a rating, the Court has held 
that the symptoms listed at 38 C.F.R. § 4.130 are not an 
exclusive or exhaustive list of symptomatology which may be 
considered for a higher rating claim.  Mauerhan v. Principi, 
16 Vet. App. 436 (2002).  Furthermore, the evidence of record 
does support a finding of total or near total impairment 
secondary to the veteran's psychiatric disability.  

The Board notes first that during the course of this appeal, 
the veteran's marriage ended after several years described as 
tumultuous.  Additionally, he had to be hospitalized for 
psychiatric treatment twice just prior to the initiation of 
his increased rating claim, and has received outpatient care 
from that time until the present.  While the veteran has at 
times been coherent and able to converse with examiners, he 
has also consistently displayed racing and tangential 
thoughts, paranoid ideation, pressured speech, and extreme 
hostility toward his now ex-wife.  More recently, his 
personal hygiene had declined such that he has been described 
as unkempt and odorous, and as early as the August 1998 VA 
examination, his ability to manage his personal finances had 
been described as questionable.  He has also neglected other 
aspects of self-care, such as complying with his medications.  
He has consistently made grandiose claims, such as advising 
several U.S. presidents, suggesting some disconnect from 
reality.  Additionally, recent urine tests have confirmed he 
continued to use drugs, despite his statements to the 
contrary.  Finally, according to the most recent VA 
examination report of record, dated in June 2006, the veteran 
is unemployable secondary to his schizoaffective disorder.  
The veteran has not worked for many years, and no competent 
evidence of record indicates the veteran can work despite his 
psychiatric impairment.  Therefore, in light of 38 C.F.R. 
§§ 4.3 and 4.7, a total schedular rating is warranted for the 
veteran's schizoaffective disorder.  

In conclusion, the Board finds, after affording the veteran 
the benefit of the doubt, that a total rating is warranted 
for his schizoaffective disorder, formerly diagnosed as 
dysthymia.  




ORDER

Entitlement to a 100 percent rating for schizoaffective 
disorder, formerly diagnosed as dysthymia, is granted, 
subject to VA regulations concerning the payment of monetary 
benefits.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


